Citation Nr: 1642319	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from April 1959 to May 1965 and in the U.S. Air Force from May 1965 to June 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office RO) in San Diego, California.  

In December 2015, the Board remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests by not worse than Level XI hearing acuity for the right ear and a Level V hearing acuity for the left ear; applicable rating criteria contemplate all symptoms and functional limitations imposed by the Veteran's bilateral hearing loss alone and in combination with service-connected tinnitus and hemorrhoids.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO received the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss in January 2015 on a VA Form 21-526EZ that contained adequate notice of the criteria to substantiate claims, the method for increased ratings, and the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

VA has obtained the Veteran's service records, VA outpatient treatment records, lay statements from the Veteran and family members, and the results of VA audiometric examinations in February 2015 and December 2015.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army and U.S. Air Force computer operator and technician.  He contended in a January 2015 claim and in a March 2015 notice of disagreement that his service-connected bilateral hearing loss is more severe than is contemplated by the current rating. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz  (Hz).  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service-connected bilateral hearing loss was assigned a 10 percent rating, effective October 4, 2001.  The Veteran was also granted service connection and a 10 percent rating for tinnitus, effective October 4, 2001.  The RO received the Veteran's claim for an increased rating for bilateral hearing loss in January 2015.  

In February 2015, the Veteran underwent a VA contract audiometric examination.  The audiologist noted the Veteran's report that his hearing acuity had worsened in the past few years as he had difficulty hearing others in group conversation and operated his television at a high volume.  He also reported experiencing periodic tinnitus that caused him to not engage in activity when sensing ringing in the ears.  On examination, tympanometric findings were normal for both ears.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 68 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT
***
***
***
***
LEFT
25
50
70
70

*** The audiologist found that the tympanometry and pure tone test results were not a good match in the right ear, represented mixed loss not typical of that caused by noise exposure, and were not valid.  The audiologist recommended a retest.  However, the audiologist did not indicate that the left ear test was invalid. 

VA outpatient treatment records dated in April and October 2015 show that the Veteran was issued new VA hearing aids.  A clinician noted that the Veteran reported comfort and that "these sound good."  

In December 2015, the Board found that the February 2015 examination was not adequate and remanded the claim for another VA examination

Later in December 2015, the Veteran underwent a VA contract audiometric examination by another audiologist who noted a review of the claims file and the Veteran's report that he had "bad hearing."  The Veteran also reported that he no longer experienced tinnitus.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 100 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
60
80
85
85
LEFT
10
50
80
75

Of the two valid tests of the left ear, both provide an average pure tone level of 53.75 decibels.  The most degraded and thus favorable speech recognition score in the left ear measured in February 2015 was 68 percent.  The average pure tone level for the right ear in December 2015 was 77.5 decibels with a speech recognition score of zero percent.  The right ear results meet the criteria for an exceptional pattern as all pure tone levels were greater than 55 decibels.   

The Board finds that the speech recognition score of the left ear of 68 percent measured in February 2015 is more representative of the Veteran's hearing acuity. Acuity in the right ear is very poor such that hearing is substantially dependent on the function of the left ear.  The Veteran's credible reports of difficulty hearing television and conversation are not consistent with a 100 percent speech recognition measured in December 2015.  Moreover, where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Applying these clinical findings to the rating criteria results in a left ear level of hearing impairment of Level V and a right ear level of hearing impairment of XI, both from Table VI.  The alternative from Table VIa for the right ear of Level VII is less favorable.  See 38 C.F.R. § 4.85.  Applying those numeral designations to Table VII results in a 40 percent rating for bilateral hearing impairment.  38 C.F.R. 
§ 4.85(f), (h).  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   The second step requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of hearing loss, to include difficulty understanding television and conversation in social situations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VI were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).   Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability including tinnitus and hemorrhoids.  The latter has no relationship to communications.  Tinnitus is separately rating as 10 percent disabling.  The Veteran reported on one occasion that he experienced infrequent episodes that caused him to avoid certain activities and on another occasion that the episodes had ceased.  Regardless, he did not report that the tinnitus further degraded his hearing acuity.  Therefore, referral for extra-schedular consideration for a level of disability in excess of the combined rating for hearing loss and tinnitus is not warranted as the combined rating adequately contemplates the Veteran's level of hearing dysfunction.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The issue of unemployability was not raised by the Veteran or the record.   

Resolving all doubt in favor of the Veteran, a rating of 40 percent, but not higher is warranted for the entire period covered by this appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A rating of 40 percent, but not higher for bilateral sensorineural hearing loss is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals   


Department of Veterans Affairs


